Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for most of this examiner’s amendment was given in an interview with Ms. Linna Chen (Reg. No.: 52,726) on 26 April 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method of distinguishing between a legitimate branch of a split blockchain and a malicious branch of the split blockchain, the method comprising:
determining a first measure of difficulty for a first branch of the split blockchain;
determining a second measure of difficulty for a second branch of the split blockchain; and
identifying one of the first branch and the second branch as the legitimate branch based on a comparison of the first measure of difficulty and the second measure of difficulty;
wherein the first measure of difficulty is based on:
a measure of block generation frequency ri of each node that mined for the split blockchain during a window W; and
a measure of difficulty d for each block k included in the window W.

2.	(Cancelled)
1, wherein the measure of block generation frequency ri of each node corresponds to a measure of blocks in the split blockchain that were mined by that node.

4.	(Currently Amended) The method of claim [[1, wherein the measure of block generation frequency ri for a node i is determined as follows:
			            
                
                    
                        r
                    
                    
                        i
                    
                
                =
                
                    
                        (
                        n
                        u
                        m
                        b
                        e
                        r
                        o
                        f
                         
                        b
                        l
                        o
                        c
                        k
                        s
                         
                        m
                        i
                        n
                        e
                        d
                         
                        b
                        y
                         
                        n
                        o
                        d
                        e
                         
                        i
                        )
                    
                    
                        (
                        t
                        o
                        t
                        a
                        l
                         
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        b
                        l
                        o
                        c
                        k
                        s
                         
                        m
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        w
                        i
                        n
                        d
                        o
                        w
                         
                        W
                        )
                    
                
            
        	.

6.	(Currently Amended) The method of claim [[1, wherein the first measure of difficulty for the first branch of the split blockchain is determined as follows:
			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	where,
		rk is the measure of block generation frequency ri in a history window W, for the node that mined block k,
		dk is the difficulty of the block k, and 
		l is a branch length corresponding to a number of blocks k in the first branch.

7.	(Currently Amended) A method of distinguishing between a legitimate branch of a split blockchain and a malicious branch of the split blockchain, the method comprising:
determining a first measure of difficulty for a first branch of the split blockchain;
determining a second measure of difficulty for a second branch of the split blockchain; and
identifying one of the first branch and the second branch as the legitimate branch based on a comparison of the first measure of difficulty and the second measure of difficulty;

a measure of block generation frequency ri of each node that mined for the split blockchain during a window W; and
a measure of difficulty d for each block k included in the window W.

11.	(Currently Amended) The method of claim 7, wherein the second measure of difficulty for the second branch of the split blockchain is determined as follows:
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	where,
		rk is the measure of block generation frequency ri in a history window W, for the node that mined the block k,
		dk is the difficulty of the block k, and 
		l is a branch length corresponding to a number of blocks k in the second branch.

13.	(Currently Amended) An apparatus for distinguishing between a legitimate branch of a split blockchain and a malicious branch of the split blockchain, the apparatus comprising:
a non-transitory memory; and
a processor coupled to the memory and configured to:
	determine a first measure of difficulty for a first branch of the split blockchain;
	determine a second measure of difficulty for a second branch of the split blockchain; and
;
wherein the first measure of difficulty is based on:
a measure of block generation frequency ri of each node that mined for the split blockchain during a window W; and
a measure of difficulty d for each block k included in the window W.

14.	(Cancelled)
	
	15.	(Currently Amended) The apparatus of claim [[14]] 13, wherein the measure of block generation frequency ri for a node i is determined as follows:
			            
                
                    
                        r
                    
                    
                        i
                    
                
                =
                
                    
                        (
                        n
                        u
                        m
                        b
                        e
                        r
                        o
                        f
                         
                        b
                        l
                        o
                        c
                        k
                        s
                         
                        m
                        i
                        n
                        e
                        d
                         
                        b
                        y
                         
                        n
                        o
                        d
                        e
                         
                        i
                        )
                    
                    
                        (
                        t
                        o
                        t
                        a
                        l
                         
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        b
                        l
                        o
                        c
                        k
                        s
                         
                        m
                        i
                        n
                        e
                        d
                         
                        i
                        n
                         
                        w
                        i
                        n
                        d
                        o
                        w
                         
                        W
                        )
                    
                
            
        	.

16.	(Currently Amended) The apparatus of claim [[14]] 13, wherein the first measure of difficulty for the first branch of the split blockchain is determined as follows:
			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	where,
		rk is the measure of block generation frequency ri in a history window W, for the node that mined block k,
		dk is the difficulty of the block k, and 
		l is a branch length corresponding to a number of blocks k in the first branch.


			
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	where,
		rk is the measure of block generation frequency ri in a history window W, for the node that mined the block k,
		dk is the difficulty of the block k, and 
		l is a branch length corresponding to a number of blocks k in the second branch.

20.	(Currently Amended) An apparatus apparatus comprising:
a difficulty module configured to determine a first measure of difficulty for a first branch of the split blockchain, and determine a second measure of difficulty for a second branch of the split blockchain; and
an identification module configured to identify one of the first branch and the second branch as the legitimate branch based on a comparison of the first measure of difficulty and the second measure of difficulty,
wherein the first measure of difficulty is based on:
a measure of block generation frequency ri of each node that mined for the split blockchain during a window W; and
a measure of difficulty d for each block k included in the window W.
Allowable Subject Matter
s 1, 3-13 and 15-20 are allowed.
The claims are directed to novel and non-obvious methods and apparatuses for distinguishing between a legitimate branch of a split blockchain and a malicious branch of the split blockchain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435